Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 05/17/2022 have been fully considered but they are not persuasive.
The applicant argues that none of the cited references teaches the limitation as amended in claims 1 and 13.  The examiner respectfully disagrees.  Nakashima et al. (figure 9) teaches a signal pad disposed on the base substrate, overlapping the non-display area, and comprising a first pad and a second pad disposed on the first pad; a connection structure overlapping the display area (the connection of the capacitors) comprising a first conductive pattern that is disposed on a same layer as the control part and a second conductive pattern that is disposed on a same layer as the pixel electrode.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the signal terminal as taught by Nakashima et al. in order to effectively drive the display device and simplify the manufacturing process.  The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 13-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2016/0116772) in view of Nakashima et al. (US 2003/0160921).
Regarding claim 1, Cha et al. (figure 5) discloses a display substrate comprising: 
a base substrate (101) comprising a display area and a non-display area; 
a pixel electrode (403) disposed on the base substrate and overlapping the display area; 
a first transistor (TFT) connected to the pixel electrode and comprising an input part, an output part, and a control part (GE, SE, and DE); 
a first inorganic layer (423; see at least paragraph 0110); 
a second inorganic layer (424; see at least paragraph 0124) disposed on the first inorganic layer, covering the input part, the output part, and the second pad; 
an organic layer (437; see at least paragraph 0122) disposed on the second inorganic layer and comprising a first opening that overlaps the non-display area; and 
an alignment layer (491) covering the pixel electrode and the second conductive pattern and partially disposed in the first opening.
Cha et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Cha et al. is silent regarding a signal pad.  Nakashima et al. (figure 9) teaches a gate pad and a source pad (gate terminal and source terminal) being formed at the same time as the transistor of the display area.  In other words, Nakashima et al. (figure 9) teaches a signal pad disposed on the base substrate, overlapping the non-display area, and comprising a first pad and a second pad disposed on the first pad; a connection structure overlapping the display area (the connection of the capacitors) comprising a first conductive pattern that is disposed on a same layer as the control part and a second conductive pattern that is disposed on a same layer as the pixel electrode.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the signal terminal as taught by Nakashima et al. in order to effectively drive the display device and simplify the manufacturing process.
Therefore, Cha et al. as modified by Nakashima et al. teaches a first inorganic layer disposed on the control part comprising a first through hole, that exposes at least a portion of the first conductive pattern, and the first inorganic layer exposing the signal pad; a second inorganic layer disposed on the first inorganic layer, covering the input part, the output part, and the signal pad, and comprising a second through hole that exposes at least a portion of the output part and a third through hole that corresponds to the first through hole; an organic layer disposed on the second inorganic layer and comprising a first opening that overlaps the non-display area, a fourth through hole that corresponds to the second through hole, and a fifth through hole that corresponds to the third through hole; and an alignment layer covering the pixel electrode and the second conductive pattern and partially disposed in the first opening, wherein the pixel electrode is connected to the output part through the second through hole and the fourth through hole, and the second conductive pattern is connected to the first conductive pattern through the first through hole, the third through hole, and the fifth through hole.
Regarding claim 2, Cha et al. as modified by Nakashima et al. teaches wherein the second inorganic layer comprises a second opening that corresponds to the first opening.
Regarding claim 3, Cha et al. as modified by Nakashima et al. teaches wherein the first opening and the second opening extend along an edge of the display substrate.
Regarding claim 4, Cha et al. as modified by Nakashima et al. teaches a color filter (451-453) disposed between the second inorganic layer and the organic layer and overlapping the pixel electrode, wherein the color filter comprises a sixth through hole that corresponds to the fourth through hole and a seventh through hole that corresponds to the fifth through hole.
Regarding claim 6, Cha et al. as modified by Nakashima et al. teaches wherein the first pad corresponds to a portion of a signal line that is connected to the first transistor.
Regarding claim 12, Cha et al. (figure 5) discloses a driving circuit disposed on the base substrate and overlapping the non-display area, wherein the connection structure corresponds to a portion of the driving circuit (see at least paragraph 0095).
Regarding claim 13, Cha et al. (figure 5) discloses a display device comprising: 
a first display substrate (101); 
a connection pad (601) disposed on a side surface of the first display substrate; and 
a circuit board (401 and D-IC) coupled to the connection pad, the first display substrate comprising: 
a first base substrate comprising a display area and a non-display area; 
a pixel electrode (402) disposed on the first base substrate and overlapping the display area; 
a transistor (TFT) connected to the pixel electrode and comprising an input part, an output part, and a control part (GE, SE and DE); 
a first inorganic layer (423; see at least paragraph 0110); 
a second inorganic layer (424; see at least paragraph 0124) disposed on the first inorganic layer, covering the input part, the output part, and the second pad; 
an organic layer (437; see at least paragraph 0122) disposed on the second inorganic layer and comprising a first opening that overlaps the non-display area; and 
an alignment layer (491) covering the pixel electrode and the second conductive pattern and partially disposed in the first opening.
Cha et al. discloses the limitations as shown in the rejection of claim 13 above.  However, Cha et al. is silent regarding a signal pad.  Nakashima et al. (figure 9) teaches a gate pad and a source pad (gate terminal and source terminal) being formed at the same time as the transistor of the display area.  In other words, Nakashima et al. (figure 9) teaches a signal pad disposed on the first base substrate, overlapping the non-display area, comprising a first pad and a second pad disposed on the first pad, and connected to the connection pad; a connection structure overlapping the display area (the connection of the capacitors) comprising a first conductive pattern that is disposed on a same layer as the control part and a second conductive pattern that is disposed on a same layer as the pixel electrode.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the signal terminal as taught by Nakashima et al. in order to effectively drive the display device and simplify the manufacturing process.
Therefore, Cha et al. as modified by Nakashima et al. teaches a first inorganic layer disposed on the control part comprising a first through hole, that exposes at least a portion of the first conductive pattern, and the first inorganic layer exposing the signal pad; a second inorganic layer disposed on the first inorganic layer, covering the input part, the output part, and the signal pad, and comprising a second through hole that exposes at least a portion of the output part and a third through hole that corresponds to the first through hole; an organic layer disposed on the second inorganic layer and comprising a first opening that overlaps the non-display area, a fourth through hole that corresponds to the second through hole, and a fifth through hole that corresponds to the third through hole; and an alignment layer covering the pixel electrode and the second conductive pattern and partially disposed in the first opening, wherein the pixel electrode is connected to the output part through the second through hole and the fourth through hole, and the second conductive pattern is connected to the first conductive pattern through the first through hole, the third through hole, and the fifth through hole, wherein a groove removed at least a portion of the organic layer is defined in the non-display area of the first display substrate, a portion of the alignment layer is disposed in the groove, the pixel electrode is connected to the output part through the second through hole and the fourth through hole, and the second conductive pattern is connected to the first conductive pattern through the first through hole, the third through hole, and the fifth through hole.
Regarding claim 14, Cha et al. as modified by Nakashima et al. teaches wherein the groove is extended to a portion of the second inorganic layer to expose at least a portion of the first inorganic layer.
Regarding claim 15, Cha et al. (figure 5) discloses a second display substrate facing the first display substrate, wherein the second display substrate comprises a second base substrate and a common electrode disposed on the second base substrate.
Regarding claim 16, Cha et al. (figure 5) as modified by Nakashima et al. teaches a second display substrate facing the first display substrate and a sealant coupling the first display substrate and the second display substrate, wherein the sealant overlaps the groove (from the side view of the display device).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. in view of Nakashima et al.; further in view of Kim et al. (US 2013/0083263).
Regarding claim 7, Cha et al. as modified by Nakashima et al. teaches the limitation as shown in the rejection of claim 1 above.  Cha et al. as modified by Nakashima et al. is silent regarding a second transistor.  Kim et al. (figures 1-5) teaches a second transistor connecting the first transistor to the connection structure; and a third transistor connected to the first transistor, wherein the first transistor and the third transistor are connected to a signal line, the pixel electrode comprises a first sub-electrode connected to the first transistor and a second sub-electrode connected to the third transistor, and the first conductive pattern receives a storage voltage.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the signal terminal as taught by Kim et al. in order to eliminate the kickback voltage difference between two subpixels that may be generated by the additional dividing switching element such that the display quality deterioration has been improved by preventing the kickback voltage difference between the two subpixels.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871